[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Being under a charge of murder and committed to jail by virtue of a warrant issued by a justice of the peace, Jesse Mancill made application by habeas corpus for bail. From an order denying the writ he appeals. Affirmed.
The tendencies of the evidence submitted by the prosecutor and petitioner, respectively, on the hearing of the application for bail, were conflicting.
Having the proper regard to the weight which should, in such case, be accorded by the revising court to the judgment of the primary tribunal, when the same is presented for review on appeal (Ex parte Sloane, 95 Ala. 22, 11 So. 14; Ex parte *Page 422 McAnally, 53 Ala. 495, 25 Am. Rep. 646; Ex parte Nettles,58 Ala. 268), it cannot be held that the record presents a case where it is clear that the judge of probate was in error in denying bail.
We refrain from a discussion of the evidence, in view of the fact that the case will stand for trial. The result is that the order of the judge of probate denying bail must be affirmed.
Affirmed.